Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment’s to the drawings and the specifications filed 01/27/2021 is acknowledged and are entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,6,11,12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ficken (US 4,823,984) in view of Shuntich (US 2015/0264968 A1) and further in view of Pfister (US 2008/0245820 A1).

Referring to claims 1 and 22.  Ficken discloses a cooler for beverage containers (1; Figure 1), comprising:
a housing (15; Figure 2) defining an interior volume (interior of 1) for storing a first beverage container (containers disposed on 25; Figure 3) at a first predetermined 
a compartment (7; Figure 1) arranged within the interior volume (interior of 1) of the housing (15; Figure 2) for storing a second beverage container (263; Figure 3) at a second predetermined temperature (The air supplied to the refrigerated storage and dispensing area 7 is sufficient to cool the temperature to around 34 degree F; Col. 8 lines 24-26) within the second container (263; Figure 3), wherein the compartment (7; Figure 1) is enclosed;
a user interface (9; Figure 1) for receiving a user input (customer selection) to dispense the second beverage container (263; Figure 3) from the compartment (7; Figure 1);
a delivery portal (17; Figure 1) for providing access to the second beverage container (263; customer may retrieve articles dispensed there through);
a chute (18; Figure 2) that is configured to communicate the second beverage container (263; Figure 3) from the compartment (7; Figure 1) to the delivery portal (17; Figure 1), wherein the chute (18; Figure 2) is configured to subject the second beverage container (263; Figure 3) to a gravitational drop onto a surface (releasing the beverage container such that the container drops into the delivery portal experiencing a gravitational drop until the container contacts the base of the chute, into which the container was dropped); and 
a cooling unit (223; Figure 3) configured to maintain the interior volume of the housing (interior of 1) at the first predetermined temperature (With the door 3 closed 

	Ficken does not disclose storing a second beverage container at a second predetermined temperature that is at or below a freezing point of a beverage within the second container and
Ficken does not disclose the chute is configured to subject the second beverage container to a gravitational drop so as to cause nucleation of the beverage within the second beverage container and form a slush beverage within the second beverage container.

Shuntich discloses a vending machine (230; Figure 7) wherein a beverage container (bottles 205 stored in housing of 230; Figure 4, 7) at a predetermined temperature that is at or below a freezing point of a beverage (super cooled temperature of the beverage container; super cooled below 32 degrees F while remaining liquid; Para. [0015]) within the container, Shuntich further discloses subjecting the beverage container (205) to a mechanical impact (ultrasonic signal source 330; Figure 8) so as to cause nucleation of the beverage within the second beverage container (crystallizing liquid to form slush inside super cooled bottles; Para. [0176]) and form a slush beverage within the beverage container (container bottle 205) 


It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ficken to include the temperature of the compartment in the housing configured to be at a predetermined temperature that is at or below a freezing point of a beverage (super cooled temperature of the beverage) as taught by Shuntich because the vending machine would be able to provide a super cooled beverage thus allowing for a more refreshing and colder beverage for a user.

It would have been further obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ficken in view of Shuntich to have used the article dispensing drop chute of the Ficken’s apparatus to provide the shaking and the slamming of the dispensed super cooled beverage container wherein the shaking and the slamming initiated by the dropping the beverage container in the chute initiates the nucleation of the beverage forming a slush beverage, because a super cooled beverage can be transformed into a slush beverage without the need of a secondary add-on device thus reducing the cost of the vending machine. 



Pfister discloses a vending machine (100; Figure 4) wherein the interior volume comprises a first (402) and a second (404) storage compartments (Figure 4) wherein each of the separate storage compartments (402 and 404) house a first and second beverage containers (412; Figure 4). 

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ficken in view of Shuntich to have included the first articles as being beverage containers as taught by Pfister because housing beverage containers in the interior volume would allow the dispenser to carry a larger quantity of beverage container thus increasing the time between restocking the vending machine.

Referring to claim 2.  Ficken discloses a cooler for beverage containers (1; Figure 1), wherein the compartment (7; Figure 1) comprises an insulated material (98; Figure 3).

Referring to claim 6.  Ficken discloses a cooler for beverage containers (1; Figure 1), wherein the compartment (7; Figure 1) comprises an internal passageway (between guides 211 and 215; Figure 3) for guiding the second beverage container (261) toward the chute (18; Figure 3).

Referring to claim 11.  Ficken discloses a cooler for beverage containers (1; Figure 1), wherein the cooling unit (221; Figure 3) comprises an evaporator (227; evaporator coils) for distributing a flow of air to the compartment (7; Figure 1).

Referring to claim 12.  Ficken discloses a cooler for beverage containers (1; Figure 1), wherein the housing (15; Figure 2) comprises a door (3; Figure 2) that is movable from a closed position (as in Figure 1) to an open position (as in Figure 2) in which the interior volume of the housing is accessible (see Figure 2).

Claims 3-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ficken (US 4,823,984) in view of Shuntich (US 2015/0264968 A1) in view of Pfister (US 2008/0245820 A1) and further in view of Hahm (US 2007/0163289 A1).

Referring to claim 3.  Ficken discloses a cooler for beverage containers (1; Figure 1), wherein the compartment (7; Figure 1) further comprises an air inlet port (231; Figure 3A) for allowing air into the compartment through the air inlet port (Figure 3A).
Ficken in view of Shuntich and Pfister do not disclose the air inlet port comprising an adjustable damper configured to regulate a flow of air into the compartment through the air inlet port.
Hahm discloses a refrigerator (Figure 1) comprising a super cooled compartment (43; Figure 3) having an air inlet port (63; Figure 5) and an adjustable damper (64) 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ficken in view of Shuntich and Pfister to have included the air inlet port comprising an adjustable damper configured to regulate a flow of air into the compartment through the air inlet port as taught by Hahm because an adjustable damper would be able to provide an improved control in regulating the internal temperature of the compartment set by the controller.

Referring to claim 4.  Ficken in view of Shuntich and Pfister do not disclose comprising a temperature sensor within the compartment.

Hahm discloses a refrigerator (Figure 1) comprising a temperature sensor (62; Figure 5) configured to determine a temperature within the compartment (7; Figure 1), wherein the temperature sensor (62) is in communication with a control unit (50) that controls an orientation of the adjustable damper (54; Para. [0059] and [[0060]).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ficken in view of Shuntich and Pfister to have included a temperature sensor in communication with a control unit to control an orientation of the adjustable damper as taught by Hahm because the controller would be able to directly control the interior temperature of the 

Referring to claim 5.  Ficken discloses a cooler for beverage containers (1; Figure 1), wherein the compartment (7; Figure 1) further comprises an air outlet port (237; Figure 3) for allowing a flow of air to exit the compartment (7).

Referring to claim 7.  Hahm discloses a refrigerator (Figure 1), wherein the second predetermined temperature is -20°C to 0°C (temperature of the beverage thus the temperature of the compartment is -5°C; Para. [0008]).

Referring to claim 8.  Hahm discloses a refrigerator (Figure 1), wherein the second predetermined temperature is -10°C to -7°C (temperature of the beverage thus the temperature of the compartment is -9°C; Para. [0045]).

Referring to claim 9.  Ficken discloses a cooler for beverage containers (1; Figure 1), wherein the chute (18; Figure 3 and 2) comprises a first section (bottom portion of 18; Figure 2) that is arranged parallel to a longitudinal axis of the cooler (parallel to the bottom wall of compartment 7; Figure 3), and a second section (upwards slanted portion of the chute 18) is arranged at an angle relative to the first section (see bottom wall of 18 inclined upwards towards compartment opening). 

Referring to claim 10.  Ficken discloses a cooler for beverage containers (1; Figure 1), wherein the second section of the chute (upwards slanted portion of the chute 18) is arranged at a downward angle relative (top portion of chute 18 is angled downwards from the front wall of the compartment; see Figure 3) to a transverse plane (front wall of compartment 7), such that the second section (upwards slanted portion of the chute 18) is configured to allow the second beverage container (263) to move along the second section (upwards slanted portion of the chute 18) toward delivery portal (17) under the force of gravity (downwards).

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ficken (US 4,823,984) in view of Shuntich (US 2015/0264968 A1) and further in view of Pfister (US 2008/0245820 A1).

Referring to claim 21.  Ficken discloses a cooler for beverage containers (1; Figure 1), comprising:
a housing (15; Figure 2) defining an interior volume (interior of 1) for storing a first beverage container (containers disposed on 25; Figure 3) at a first predetermined temperature (temperature of storage area 5; with the door 3 closed cool air escaping from the refrigerated storage and dispensing area 7 will reduce the temperature in the adjacent unrefrigerated storage and dispensing area 5; Col. 9 lines 51-54);
a compartment (7; Figure 1) arranged within the interior volume (interior of 1) of the housing (15; Figure 2) for storing a second beverage container (263; Figure 3) at a second predetermined temperature (The air supplied to the refrigerated storage and 
a delivery portal (17; Figure 1) for providing access to the second beverage container (263; customer may retrieve articles dispensed there through);
a chute (18; Figure 2) that is configured to communicate the second beverage container (263; Figure 3) from the compartment (7; Figure 1) to the delivery portal (17; Figure 1), wherein the chute (18; Figure 2) is configured to agitate (dropping the beverage can through the chute) the second beverage container (263; Figure 3) 
a cooling unit (223; Figure 3) configured to maintain the interior volume of the housing (interior of 1) at the first predetermined temperature (with the door 3 closed cool air escaping from the refrigerated storage and dispensing area 7 will reduce the temperature in the adjacent unrefrigerated storage and dispensing area 5) and the compartment (7; Figure 1) at the second predetermined temperature (around 34 degrees; 7; Figure 1).

	Ficken does not disclose storing a second beverage container at a super cooled temperature.
Ficken does not disclose the beverage container undergoing nucleation while traveling through the chute to the delivery portal.

Shuntich discloses a vending machine (230; Figure 7) wherein a beverage container (bottles 205 stored in housing of 230; Figure 4, 7) at a predetermined 
furthermore, Shuntich also discloses the process of shaking or slamming the super cooled beverage container in order to create nucleation of the beverage that is super cooled [Para. 0018].

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ficken to include the temperature of the compartment in the housing configured to be at a predetermined temperature that is at or below a freezing point of a beverage (super cooled temperature of the beverage) as taught by Shuntich because the vending machine would be able to provide a super cooled beverage thus allowing for a more refreshing and colder beverage for a user.

It would have been further obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ficken in view of Shuntich to have used the article dispensing drop chute of the Ficken’s apparatus to provide the shaking and the slamming of the dispensed super cooled 

Ficken in view of Shuntich do not disclose the first articles as being first beverage containers.

Pfister discloses a vending machine (100; Figure 4) wherein the interior volume comprises a first (402) and a second (404) storage compartments (Figure 4) wherein each of the separate storage compartments (402 and 404) house a first and second beverage containers (412; Figure 4). 

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Ficken in view of Shuntich to have included the first articles as being beverage containers as taught by Pfister because housing beverage containers in the interior volume would allow the dispenser to carry a larger quantity of beverage container thus increasing the time between restocking the vending machine.

Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. See modified rejections in view of the existing references cited to recite the amended claim structure, above.

Applicant’s response to the Objections to the Drawings and Rejections under 35 U.S.C 112 are acceptable and thus vacated.
Regarding claim 1, Applicant argues “Specifically, the cited references at least fail to disclose or suggest a chute that is configured to subject a beverage container to a gravitational drop onto a surface to cause nucleation of a beverage within the beverage container.” In view of the Examiner, primary reference of Fickens discloses a drop chute (18) that receives dropped articles from the dispensing compartment (7), the articles undergo a gravitational drop onto a bottom surface of the delivery port, in the process of passing through “mechanical impact,” “a gravitational drop,” “are agitated” or experience shaking and slamming as the container reaches the delivery portal.  Therefore, the chute of Fickens is as recited in claim 1. Secondary, reference of Shuntich discloses beverage containers can be cooled to a supercooled temperature and can undergo a nucleation process to form a slush beverage by a traditional process of shaking, slamming or hitting the beverage container with enough force to cause ice-crystals to begin forming a slush beverage [Para.0017; Shuntich] or the supercooled beverage can be acted on by untrasonic frequencies to create nucleation.  The dropping of the beverage container into the Fickens chute provides agitation as recited such that a supercooled beverage would start to undergo nucleation to form a slush beverage.  
Applicant further argues “Shuntich fails to disclose a chute at all.” The chute as claimed is disclosed by the primary references of Ficken.
Applicant further argues “Shuntich does not disclose or suggest a cooler that nucleates a beverage by subjecting a beverage container to a gravitational drop onto a surface.” Shuntich discloses a supercooled beverage container may undergo nucleation when impacted by shaking or slamming or by using ultrasonic frequencies. Ficken discloses the agitation that would inherently be caused when an article is dropped by freefall in a chute.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Fickens discloses a vending apparatus wherein beverage containers are stored and dispensed in a cold state to be dispensed through a chute whereas Shuntich disclose first, beverage containers can be supercooled and second supercooled beverage container impacted by shaking and slamming or being mechanically acted on can initiate a nucleation process to form a slush beverage.
Regarding claim 9, Applicant argues “wherein the chute comprises a first section that is arranged parallel to a longitudinal axis of the housing, and a second section is arranged at an angle relative to the first section such that the chute is configured to subject the second beverage container to a gravitational drop such that a beverage within the second beverage container undergoes nucleation.”  
As recite in the claims 9 and 10, the claimed structure is disclosed. Ficken discloses a cooler for beverage containers (1; Figure 1), wherein the chute (18; Figure 3 and 2) comprises a first section (bottom portion of 18; Figure 2) that is arranged parallel to a longitudinal axis of the cooler (parallel to the bottom wall of compartment 7; Figure 3), and a second section (upwards slanted portion of the chute 18) is arranged at an angle relative to the first section (see bottom wall of 18 inclined upwards towards compartment opening) (see reproduced Figure below).

    PNG
    media_image1.png
    774
    805
    media_image1.png
    Greyscale

As a note, the applicant may choose to incorporate specific designed structure of the chute interior which causes the “mechanical impacts” to initiate the nucleation in the supercooled beverage container during passage through the chute. Currently, it is understood any chute of a vending machine tends to transports a container through the chute which travels to a connected delivery portal where a user removes the article. It is construed an articles falling through a chute experiences a “mechanical impact,” “a gravitational drop,” “is agitated” or experiences shaking and slamming as the container reaches the delivery portal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/            Primary Examiner, Art Unit 3651